Citation Nr: 0031219	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
postoperative arthrotomy of the right knee, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July to November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in September 1999.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his right and left knee 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  However, the RO found that this case did 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

During his September 1999 hearing, the veteran appears to 
raise the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a back 
disorder due to treatment received at VA Medical Center.  The 
Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim has been addressed.


FINDINGS OF FACT

1.  A low back disorder was not medically demonstrated during 
the veteran's active military service.  Competent medical 
evidence of a current diagnosis of a back disorder, which has 
been related to service or to any incident or event therein, 
is not of record.

2.  Any low back disorder has not been etiologically related 
to the veteran's service-connected bilateral knee 
disabilities.  Arthritis was not present within 1 year 
following separation from service, and is not shown to be 
related to any service connected knee pathology.

3.  The veteran's postoperative right knee disability is by 
manifested by objective evidence of pain, retropatellar 
crepitations, effusion and flexion to 90 degrees and 
subjective complaints of constant pain, locking, and use of a 
knee brace and cane for support.

4.  The veteran's chondromalacia of the left knee is 
manifested by objective evidence of mild tenderness and 
active range of motion from 0 to 110 and subjective 
complaints of locking, pain, and popping in the knee.

5.  There is no objective medical evidence of recurrent 
subluxation or lateral instability in either the right or 
left knee.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
service, arthritis may not be presumed to have been incurred 
in service, and a back disorder is not proximately due to, 
the result of, or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1137, 1153 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.303, 3.310(a) (2000). 

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of post-operative arthrotomy of 
the right knee have not been met.  38 U.S.C.A. §1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's chondromalacia patella of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran contends that service connection should be 
granted for his low back disorder.  Alternatively, the 
veteran argues that his back disorder developed as a result 
of his service-connected knee disabilities.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991).  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Alternatively, a claimant may establish a 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, service connection 
may be granted pursuant to the same regulation if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Arthritis may be presumed to have been incurred in service if 
present to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).    

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reflect that the veteran reported a 
history of muscle strain to his mid dorsal back as a result 
of playing football prior to entrance to service.  There were 
no complaints, findings, or diagnoses of a back disorder 
during service.  There were no complaints of a back disorder 
at his October 1974 discharge examination.  VA medical 
records including hospitalization and examination reports 
from 1976 to December 1992 show no complaints, findings, or 
diagnoses of a back disorder.

Service connection has been granted for residuals of 
postoperative arthrotomy of the right knee and chondromalacia 
of the left knee.

An August 1996 VA medical record reflects that the veteran 
was seen complaining of low back pain for two weeks and that 
this was normally occurred after a long hard day.  The 
diagnoses included back pain.

At a November 1998 VA examination, the veteran reported that 
he developed back pain approximately 2 to 3 times per month, 
which he described as a catch during sudden movements.  The 
impression included history of chronic low back pain.  At a 
June 1999 VA examination, the veteran reported that he was 
involved in a car accident one month ago, was treated for 
back and neck pain, and was told he had back muscle spasms.  
A diagnosis of a back disorder was not provided.

An April 1999 private medical x-ray evaluation of the lumbar 
spine revealed minimal degenerative joint disease.  Private 
medical records from the veteran's chiropractor, Dr. JLK, 
indicate that the veteran was seen in May and July 1999.  The 
diagnoses included lumbar strain/sprain.

At his September 1999 hearing, the veteran testified that he 
did not have any problems with his back during service and 
that he developed problems with his back as a result of his 
knee disabilities.

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  The Board observes that 
the veteran's service medical records show no back disorder 
during service, while his post- medical record does not 
reflect the existence of complaints of low back pain until 
1996, approximately 22 years after service.  Therefore, any 
claim that the low back disorder was incurred in service is 
not supported by the contemporaneous medical evidence.  

With respect to whether the veteran's low back disorder is 
secondary to his service-connected knee disabilities, the 
Board notes that the veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.  While evidence of record reveals that the 
veteran has complained of a low back disorder with a 
diagnosis of lumbar strain/sprain, there is no competent 
medical evidence relating the veteran's low back disorder to 
his service-connected knee disabilities.  Accordingly, the 
claim for service connection for a low back disorder is 
denied.  Because the evidence is not in relative equipoise, 
the benefit of the doubt rule is not for application.

II.  Increased evaluations

A claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (2000).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that if a musculoskeletal disability is 
rated under a specific diagnostic code that does not list 
limitation of motion as part of the rating criteria, and 
another DC based on limitation of motion may be applicable, 
the latter DC must be considered in light of sections 4.40, 
4.45, and 4.59.  VAOPGPREC 9-98 (Aug. 14, 1998).  

Service medical records reflect multiple reports of bilateral 
knee pain with diagnoses of bilateral chondromalacia 
patellae.  A Medical Board recommended that the veteran be 
separated from service due to bilateral chondromalacia which 
existed prior to service.  During a January 1976 VA 
hospitalization, the veteran underwent a bilateral knee 
arthroscopy and arthrotomy of the right knee.  The diagnoses 
included chondromalacia patellae and patellar subluxation of 
the right knee.  In a September 1976 decision, the Board 
granted service connection for bilateral chondromalacia 
patellae.  In October 1976, the RO granted service connection 
for residuals of postoperative arthrotomy of the right knee 
assigning a 10 percent evaluation and chondromalacia patella 
of the left knee assigning a noncompensable evaluation.  

Subsequently, the veteran requested increased evaluations for 
his bilateral knee disabilities.  After reviewing the medical 
evidence, the Board, in a September 1995 decision, increased 
the veteran's postoperative residuals of an arthrotomy of the 
right knee to 20 percent pursuant to Diagnostic Code 5258 and 
the veteran's chondromalacia of the left knee to 10 percent 
based on functional loss due to pain pursuant to Diagnostic 
Code 5257 and 38 C.F.R. § 4.40.  The RO implemented this 
decision in an October 1995 rating decision.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5258 
provides for a 20 percent evaluation for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint without reference to instability of 
the knee, limitation of motion of the leg, or weakness or 
insecurity of weight-bearing.  The 20 percent evaluation is 
the maximum evaluation under Diagnostic Code 5258.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2000).  
  
Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2000).  
 
A. Right knee

At an October 1996 VA examination, the veteran complained of 
pain and swelling in the knee with locking and giving way on 
occasion.  It was noted that on evaluation, the veteran 
walked with slow short steps, but after the examination, the 
veteran was observed walking down the hall with brisk longer 
steps.  On evaluation, he hyperextended the knee to 3 
degrees, but indicated he could not flex past 70 degrees; 
however, he was able to flex to at least 90 degrees when 
sitting on the edge of the examination table.  Ligaments were 
stable to varus and valgus stress.  X-rays revealed mild 
narrowing of the medial joint compartments.  The diagnosis 
was mild traumatic arthritis of both knees.  The examiner 
opined that due the veteran's level of cooperation, he did 
not believe that the range of motion measured was reliable.   

The RO continued the veteran's evaluation of his right and 
left knee disabilities in a November 1996 rating decision.  
The veteran did not appeal that decision.

In October 1998, the veteran requested an increased 
evaluation for his right knee disability.  At a November 1998 
VA examination, the veteran reported that he wore a knee 
brace on his right knee and occasionally used a cane for 
support.  He stated that he worked as a roofer.  He 
complained of constant severe right knee pain.  On 
evaluation, the examiner noted that the veteran walked with a 
stooped posture and gait pattern with a limp on the right 
side that was very inconsistent as it appeared to be antalgic 
at times and deliberate positional variation at other times.  
The examiner stated that the veteran refused to let him 
perform range of motion testing or straight leg raising on 
the right knee.  The veteran refused to stand alone on the 
right leg, but was able to stand with assistance on the right 
leg.  It was noted that the veteran was able to sit on the 
examining table, that straight leg raising while sitting on 
the examining table was negative, and that it appeared that 
he had 90 degrees of right knee flexion while sitting.  The 
examiner noted that the veteran indicated that he was afraid 
for the examiner to touch his right knee due to pain and 
resisted any examination.  The examiner reported that 
palpitation of the right knee was positive for retropatellar 
crepitations and some effusion.  The examiner was unable to 
perform Drawer's sign or Lachman's testing as the veteran 
refused.  The examiner stated that the veteran was able to 
walk on his heels and toes and take off and put on his socks 
and shoes without difficulty.  Additionally, he did not seem 
to have any limitation in ranges of motion when undressing 
and dressing in spite of his slow and deliberate movements.  
The examiner again noted that the veteran's movements were 
inconsistent throughout the examination.  X-rays of the knees 
revealed well maintained joint spaces with unremarkable 
patellae.  The diagnoses included status post right knee 
surgery to injury sustained in service and residuals of 
injury to right knee.

At a June 1999 VA examination, the veteran complained of 
locking in the right knee, cramping in the leg throughout the 
knee joint, and pain.  He was able to take off and put on his 
shoes and socks and sit on the examination table without the 
squat halfway.  It was noted that he walked slowly and at 
times had an antalgic gait.  The veteran was not able to 
stand on one extremity at a time as he lost balance and 
needed assistance to stop from falling.  The examiner noted 
that it was difficult to measure range of motion as the 
veteran was not able to flex his knees and would not allow 
the examiner to perform passive range of motion due to 
complaints of pain and resistance of motion.  The right knee 
was severely tender to palpitation on the anterior aspect, 
but there was no swelling and no temperature changes noted.  
Drawer's sign and medial and lateral stress testing could not 
be performed due to complaints of pain.  X-ray evaluation of 
the knees revealed very minimal narrowing of the joint space 
in medial compartment.  The impression included status post 
right knee surgery.  The examiner noted that the veteran's 
examination was 
difficult.  The veteran could stand on his heels and toes for 
a few seconds, and somewhat limited due to veteran's 
complaints of pain and thus the examiner could not evaluate 
loss of endurance or coordination.

At his September 1999 hearing, the veteran testified that he 
wore a leg brace on his right knee almost all of the time, 
that he occasionally used a cane for support, that he had 
difficulty walking very far, could not go up and downstairs 
without pain in the knee, and had a constant burning pain 
sensation in his right knee.

As previously noted, the RO rated the veteran's postoperative 
residuals of an arthrotomy of the right knee to 20 percent 
pursuant to Diagnostic Code 5258, for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint without reference to instability of 
the knee, limitation of motion of the leg, or weakness or 
insecurity of weight-bearing.  Given the clarification 
provided in VAOPGPREC 9-98, the Board observes that a veteran 
with instability of the knee and knee limitation of motion, 
may be separately evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261, and 5263 (2000).  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  In this case, he maintains that his evaluation for 
his right knee disability should be higher as he experienced 
constant pain and locking in his right knee.  The Board 
observes that the 20 percent evaluation under Diagnostic Code 
5258 is the maximum evaluation under that code.  Accordingly 
in order to obtain evaluation in excess of 20 percent for a 
right knee disability, there must competent medical evidence 
of severe recurrent subluxation or limitation of flexion to 
15 degrees or limitation of extension to 20 degrees or 
entitlement to a separation evaluation under a different 
diagnostic code.  However, here, the veteran refused to 
perform range of motion testing or allow the examiner to 
perform instability stress testing in order to determine 
whether there was instability of the right knee or limitation 
of motion of the right knee.  Additionally, although 
arthritis of the right knee has been diagnosed, range of 
motion testing was not performed due to the veteran's refusal 
and thus, there is no competent medical evidence of 
limitation of motion.  Accordingly, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's residuals of 
postoperative arthrotomy of the right knee and the claim is 
denied.  

B.  Left knee

At an October 1996 VA examination, the veteran complained of 
occasional locking and swelling of the left knee.  On 
evaluation, there was no effusion, swelling, or retropatellar 
crepitation.  He had 3 degrees of hyperextension and active 
flexion to 75 degrees.  However, the examiner noted that the 
veteran could flex his left knee to 90 degrees without 
apparent pain while sitting on the examination table.  
Ligaments were stable to varus and valgus stress and drawer's 
sign was negative.  There were no complaints of tenderness.  
X-ray evaluation revealed mild narrowing of the medial 
compartments.  The impression was mild traumatic arthritis of 
both knees.  The examiner opined that due the veteran's level 
of cooperation, he did not believe that the range of motion 
measured was reliable. 

The RO continued the veteran's evaluation of his right and 
left knee disabilities in a November 1996 rating decision.  
The veteran did not appeal that decision.

In October 1998, the veteran requested an increased 
evaluation for his left knee disability.  At a November 1998 
VA examination, the veteran complained of left knee pain, 
especially in the morning.  The examiner noted that the 
veteran specifically denied instability of the left knee.  On 
evaluation, the examiner noted that the veteran walked with a 
stooped posture and gait pattern with a limp on the right 
side that was very inconsistent as it appeared to be antalgic 
at times and deliberate positional variation at other times.  
The examiner stated that the veteran refused to let him 
perform straight leg raising on the left knee, drawer sign or 
medial and lateral stress tests.  Range of motion of the left 
knee was 0 to 130 passively and 0 to 110 actively; however, 
the examiner noted that the veteran was very inconsistent in 
the active range of motion evaluation.  There was no 
tenderness noted, but the examiner stated that the 
examination was limited due to the veteran's lack of 
cooperation.  The diagnoses included history of 
chondromalacia patella of the left knee.

At a June 1999 VA examination, the veteran complained of 
cramping in his left knee.  He was able to take off and put 
on his shoes and socks and sit on the examination table 
without the squat halfway.  It was noted that he walked 
slowly and at times had an antalgic gait.  The veteran was 
not able to stand on one extremity at a time as he lost 
balance and needed assistance to stop from falling.  The 
examiner noted that it was difficult to measure range of 
motion as the veteran was not able to flex his knees and 
would not allow the examiner to perform passive range of 
motion due to complaints of pain and resistance of motion.   
Active range of motion was reported as 0 to 15 degrees and 0 
to 30 degrees.  There was mild tenderness without swelling or 
effusion.  X-ray evaluation of the knees revealed very 
minimal narrowing of the joint space in medial compartment.  
The impression included history of chondromalacia patella of 
the left knee.  The examiner noted that the veteran's 
examination was difficult.  The veteran could stand on his 
heels and toes for a few seconds, and somewhat limited due to 
veteran's complaints of pain and thus the examiner could not 
evaluate loss of endurance or coordination.
    
At his September 1999 hearing, the veteran testified that he 
experienced pain, popping and cracking, and occasional giving 
way in the left knee.

As previously noted, the RO rated the chondromalacia of the 
left knee at 10 percent pursuant to Diagnostic Code 5257 for 
slight recurrent subluxation or lateral instability of the 
knee.  The Board also notes that this evaluation was based on 
functional loss due to pain under the provision of 38 C.F.R. 
§ 4.40.

As noted above, the veteran is clearly competent to report 
that his service-connected symptomatology has increased in 
severity.  See Layno, 6 Vet. App. at 470.  In this case, he 
maintains that his evaluation for his left knee should be 
higher as he experienced pain, popping, and instability in 
his knee.  Upon review of the evidence, the Board notes that 
although the veteran has complained of giving way of the left 
knee with associated symptoms including locking, swelling, 
and pain, there is no objective evidence of recurrent 
instability or subluxation.  Additionally, while there is a 
diagnosis of arthritis of the left knee of record, there was 
no competent objective evidence of limitation of motion with 
pain as required for a compensable evaluation under 
Diagnostic Codes 5003, 5010, 5260, 5261.  In fact on multiple 
examinations, the VA examiners have questioned the range of 
motion measurements due the veteran's inconsistency of 
performance and lack of cooperation.  The Board has 
considered the propriety of current evaluation of the right 
knee disability as well as the veteran's failure to 
cooperation at VA examinations, and concludes that in the 
absence of objective medical evidence showing moderate 
recurrent subluxation or lateral instability, an evaluation 
in excess of 10 percent would not be appropriate.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's chondromalacia of the left knee and the 
claim is denied.  

Moreover, due to the veteran's lack of cooperation during 
multiple VA examinations, the examiners were unable to 
determine to what extent the veteran's functional abilities 
were affected by his bilateral knee disabilities.  
Accordingly, the Board is unable to determine whether the 
veteran is entitled to a separate evaluation residuals of 
postoperative arthrotomy of the right knee or chondromalacia 
of the left knee as provided for in Esteban and VAOPGPREC 
9-98 (August 14, 1998).

The Board notes that the Court has held that if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   In this case, the 
veteran's non-cooperation with the examiner at several VA 
examinations has effectively stymied the process by which his 
claim was evaluated.  In other words, because the veteran 
refused to allow the examiner to provide a full examination 
of his knees to include range of motion testing and 
instability testing, he has effectively derailed the RO's 
efforts to evaluate his claims.  See Brock v. Brown, 10 Vet. 
App. 155 (1997); Wamhoff v. Brown, 8 Vet. App. 459 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  


ORDER

Service connection for a low back disorder is denied.  An 
evaluation in excess of 20 percent for residuals of 
postoperative arthrotomy of the right knee is denied.  An 
evaluation in excess of 10 percent for chondromalacia of the 
left knee is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 1 -


